DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    83
    380
    media_image1.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of the Claims
Claims 14 – 24 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement filed on October 27, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
see, page 3 line 11) the limitation “… CD276 (Cluster of Differentiation 276, also referred to as B7H4 …” (emphasis added). However, according to Wikipedia, CD276 is also referred to as B7H3 (see, attached CD276 pdf, page 1). Wikipedia does refer to V-set domain-containing T-cell activation inhibitor 1 (VTCN1) as B7H4 (see, attached VTCN1 pdf, page 1). Therefore, the metes and bounds for the immune checkpoint inhibitor CD276 in the instant claim cannot be ascertained. Thus, the claim is considered indefinite. In order to overcome the rejection, Applicant will be unable to amend the instant claim to recite “B7H3” since the specification does not provide proper support and the term will be considered new matter. Applicant is requested to delete the limitation “also referred to as B7H4” to overcome the rejection.

Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	The instant claim recites (see, page 3, lines 16-18) the limitation “… anti PD-1 (e.g. Nivolumab (Opdivo), Pembrolizumab (Keytruda)), anti CTLA-4 (e.g., ipilimumab, Tremelimumab), anti TIM-3 antibodies (e.g. MBG453) or anti LAG-3 antibody”. The phrases "i.e." are commonly understood as exemplary language and renders the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention. See MPEP § 2173.05(d). In order to overcome the rejection, Applicant is requested to amend the instant claim to recite “… anti PD-1
Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claims 14 – 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2018084230 A1 (Ohtani) in view of WIPO Publication 2013004290 A1 (Borriello), both of which are disclosed in the information disclosure statement filed on October 27, 2021.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Determining the Scope and Contents of the prior art.
	Ohtani teaches (see, pages 6-7) a pharmaceutical composition comprising an EP4 antagonist compound in combination with a second active agent (immune checkpoint inhibitor) and the method of treating liver cancer comprising administering a pharmaceutically effective amount of EP4 antagonist, or pharmaceutically acceptable salts, and the second active agent (immune checkpoint inhibitor). Ohtani teaches (see, paragraphs [0048] – [0049]) that pharmaceutically acceptable salts include acid addition and base salts including hydrochloride, sodium and potassium salts.
Ascertaining the differences between the prior art and the claims at issue.
	Ohtani does not explicitly teach a pharmaceutical composition wherein, the EP4 antagonist is of Formula, (R)-4-(1-(6-(4-(trifluoromethyl)benzyl)-6-azaspiro[2.5]octane-5-carboxamido)cyclopropyl)-benzoic acid, more specifically sodium salt of said compound, as recited in the instant claims 14 – 16 and 23.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	Borriello teaches (see, page 139) the compound of Example 7 (instant compound), or pharmaceutically acceptable salts, and the method of using the compound as an EP4 antagonist. The compound of Example 7 is presented below:

    PNG
    media_image2.png
    248
    337
    media_image2.png
    Greyscale

see, page 11 line 23 – page 12 line 11) salts derived from inorganic bases such as lithium, potassium and sodium salts; and salts from pharmaceutically acceptable non-toxic acids such as hydrochloric acid (instant claims 15 – 16). Borriello also teaches (see, page 32) that the pharmaceutical composition comprising the compound of Example 7 (compound of formula (IB)) can also be combined with an additional active ingredient and a pharmaceutically acceptable excipient. While Ohtani does not specifically teach a pharmaceutical composition comprising the instant compound as an EP4 antagonist, the teachings of Borriello would provide sufficient guidance to a person having ordinary skill in the art to select said compound and combine it with other additional active agent (immune checkpoint inhibitor) in order to prepare a pharmaceutical composition, with a reasonable expectation of success. 
	Hence, the teachings of WIPO Publication 2018084230 A1 and WIPO Publication 2013004290 A1 render the instant claims 14 – 16 and 23 prima facie obvious.

Conclusion
Claims 14 – 16 and 21 – 23 are rejected.
Claims 17 – 20 and 24 contain allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                                                                                                                                                                                                        
/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626